DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March, 2021 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implied phraseology is relied upon (“A system and method for attaching two automotive cooling modules together is provided”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling module(s)” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEINE (US 6,158,500 – published 12 December, 2000).
As to claim 1, HEINE discloses a system for attaching two automotive cooling modules (1 and 1a) together (abstract; col.1, lines 12-17), the system comprising:
a first cooling module (1a) having a tab (14/20/20b) extending outwardly therefrom (figures 3-4, 9, 11; col.3, lines 45-58, col. 5, lines 22-33 and 55-63), the tab having an aperture (11/21/21b) extending therethrough (figures 3-4, 9, 11; col.3, lines 45-58, col. 5, lines 29-32 and 59-63); and
a second cooling module (1) attached to the first cooling module (abstract;col.3, lines 11-16 and 45-46) and having:
	a backwall (see annotated figures 4, 8, 10);
	one or more flexible prongs (10/17) extending in a first direction (see annotated figures 4, 8, 10) from the backwall and through the aperture of the tab in a snap-fit attachment(figures 2-5c, 9, 11), wherein the tab is spaced from the backwall when the one or more prongs are attached to the tab (figures 4-5c, 9, 11); and
a boss (9/15/16/15b/16b) extending in a second direction from the backwall (see annotated figures 8 and 10), wherein the boss has a receptacle (hole therein) aligned with the aperture of the tab (see annotated figures 8 and 10).

    PNG
    media_image1.png
    756
    1013
    media_image1.png
    Greyscale

Annotated Figure 4

    PNG
    media_image2.png
    813
    790
    media_image2.png
    Greyscale

Annotated Figure 8

    PNG
    media_image3.png
    832
    673
    media_image3.png
    Greyscale

Annotated Figure 10

As to claim 3, HEINE further discloses wherein the second cooling (1) module includes a pair of sidewalls (19) extending from the backwall in the first direction(see annotated figures 8 and 10), and wherein the tab contacts the sidewalls when attached to the second cooling module (col. 4, line 59- col.5, line 16).

As to claim 4, HEINE further discloses wherein the boss is spaced from the tab (col.5, lines 59-65).

As to claim 5, HEINE further discloses wherein the receptacle is a cylindrical pocket (see annotated figure 8 and/or annotated figure 4, in view of figures 2,3) or hole (see annotated figures 8 and 10).

As to claim 6, HEINE further discloses wherein the receptacle does not include a threaded surface (see annotated figures 8, 10 and/or annotated figure 4, in view of figures 2,3).

As to claim 7, HEINE further discloses wherein the one or more prongs (17) includes a pair of prongs (upper and lower prongs, 17), and the receptacle is located between the pair of prongs (figures 8-11).

As to claim 8, HEINE discloses a method for servicing an attachment(abstract; col.1, lines 12-17) between two automotive components (1 and 1a) comprising:
attaching a tab(14/20/20b) of a first automotive component (1a) with prongs (10/17) of a second automotive component (1) in a snap-fit attachment(figures 2-5c, 9, 11) in which the prongs extend through an aperture(11/21/21b) of the tab, and wherein the aperture of the tab is aligned(see annotated figures 8 and 10) with a receptacle(hole therein) formed within a boss(9/15/16/15b/16b) of the second automotive component.
It will be noted, the method steps resulting from, “upon at least one of the prongs being damaged”, are considered to be contingent limitations. See MPEP 2111.04 – II. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. In this case, the resulting method steps are contingent upon one of the prongs being damaged, such that the claims, as recited, provide when the one or more prongs are not damaged and when the one or more prongs are not damaged. In view of this, the resulting steps, which occur “upon at least one of the prongs being damaged”, are not required by the broadest reasonable interpretation of the claim. As such, the requirements of the claim are met by the disclosure of HEINE, as indicated above.

As to claim 9, HEINE, further discloses prior to the step of attaching the tab of the first automotive component with prongs of the second automotive components in a snap-fit attachment, aligning the aperture of the tab with the receptacle of the boss (such as shown within figures 5a-5c, wherein the receptacle, 9, at least is shown to align with the aperture, 11, prior to the tabs attaching the two automotive components together; further, col.5, line 28- col.6, line 13).

As to claim 10, HEINE discloses the required method of claim 10. As noted prior, the steps resulting from, “upon at least one of the prongs being damaged”, are considered to be contingent limitations. See MPEP 2111.04 – II. This includes the method step of “attaching the tab of the first automotive component with the second automotive component by inserting a fastener”, and thus, the further steps recited by claim 10. As such, the requirements of the claim are met by the disclosure of HEINE, as indicated above (see rejection of claim 8).

As to claim 11, HEINE discloses the required method of claim 11. As noted prior, the steps resulting from, “upon at least one of the prongs being damaged”, are considered to be contingent limitations. See MPEP 2111.04 – II. This includes the method step of “inserting a fastener”, and thus, the further steps recited by claim 11. As such, the requirements of the claim are met by the disclosure of HEINE, as indicated above (see rejection of claim 8).

As to claim 12, HEINE discloses the required method of claim 12. As noted prior, the steps resulting from, “upon at least one of the prongs being damaged”, are considered to be contingent limitations. See MPEP 2111.04 – II. This includes the method step of “removing the prongs from the second automotive component”, and thus, the further steps recited by claim 12. As such, the requirements of the claim are met by the disclosure of HEINE, as indicated above (see rejection of claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEINE (US6,158,500  -- published 12 December, 2000), in view of COLPAN (US 9,091,468 B2 – published 28 July, 2015).
As to claim 2, HEINE discloses wherein the snap-fit attachment provides an attachment between the first cooling module and the second cooling module in a first configuration (abstract; col.1, lines 12-17; figures 2-11).
However, HEINE does not further disclose wherein the first cooling module and the second cooling module are configured to be attached in a second configuration in which the one or more prongs are removed and a fastener extends through the aperture of the tab and into the receptacle into the boss.
COLPAN is within the field of endeavor by teaching an attachment system between a first and second heat exchanger (abstract). COLPAN teaches a first cooling module (14) with a tab (42) with an aperture (col. 3, lines 56-60) and a second cooling module (16) with a prong (46), backwall (56), and boss with receptacle (see annotated figure 3). The attachment system is provided with a first configuration wherein the attachment snap-fits the first and second cooling modules together (col.2, lines 63-66). More so, the attachment system is provided with a second configuration in which the prong is removed (col.3, lines 48-49) and a fastener (72; col.3,lines 32-37) extends through the aperture in the tab and into the receptacle of the boss (figures 4-6; col.3, lines 48-60). Particularly, this attachment allows for replacement of a damaged or broken attachment, which previously has not had an easy repair solution (col.1, lines 35-39), and enables the radiator to remain in use over replacement of the entire unit (col.1, lines 46-52).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HEINE with the teachings of COLPAN to include the second configuration for the reason of at least ensuring use of the radiator after breakage of the primary attachment configuration, such that a simplified replacement of the attachment configuration overcomes the disadvantages previously faced in the prior art. 

    PNG
    media_image4.png
    620
    757
    media_image4.png
    Greyscale

Annotated Figure 3
As to claim 13, HEINE discloses an attachment comprising:
a first component (1a) having a tab (14/20/20b) extending therefrom(figures 3-4, 9, 11; col.3, lines 45-58, col. 5, lines 22-33 and 55-63), the tab having an aperture(11/21/21b) extending therethrough (figures 3-4, 9, 11; col.3, lines 45-58, col. 5, lines 29-32 and 59-63); and
a second component (1) having a backwall(see annotated figures 4, 8, 10), a pair of prongs (10/17) extending from the backwall (figures 2-5c, 9, 11), and a boss (9/15/16/15b/16b) extending from the backwall(figures 2-5c, 9, 11), wherein the boss defines a receptacle (hole therein) extending therein;
wherein the first component is attached to the second component in:
	a first configuration(abstract; col.1, lines 12-17; figures 2-11) in which the aperture is aligned with the receptacle, the tab is spaced from the backwall(figures 4-5c, 9, 11), and the prongs extend through the aperture and connect to the tab in a snap-fit attachment(figures 2-5c, 9, 11), and
	a second configuration in which the aperture is aligned with the receptacle(abstract; col.1, lines 12-17; figures 2-11), the tab is spaced from the backwall(figures 4-5c, 9, 11).
However, HEINE does not provide in the second configuration the prongs are removed and a fastener extends through the aperture and into the receptacle.
COLPAN is within the field of endeavor by teaching an attachment system between a first and second heat exchanger (abstract). COLPAN teaches a first cooling module (14) with a tab (42) with an aperture (col. 3, lines 56-60) and a second cooling module (16) with a prong (46), backwall (56), and boss with receptacle (see annotated figure 3). The attachment system is provided with a first configuration wherein the attachment snap-fits the first and second cooling modules together (col.2, lines 63-66). More so, the attachment system is provided with a second configuration in which the prong is removed (col.3, lines 48-49) and a fastener (72; col.3,lines 32-37) extends through the aperture in the tab and into the receptacle of the boss (figures 4-6; col.3, lines 48-60). Particularly, this attachment allows for replacement of a damaged or broken attachment, which previously has not had an easy repair solution (col.1, lines 35-39), and enables the radiator to remain in use over replacement of the entire unit (col.1, lines 46-52).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HEINE with the teachings of COLPAN to include the second configuration for the reason of at least ensuring use of the radiator after breakage of the primary attachment configuration, such that a simplified replacement of the attachment configuration overcomes the disadvantages previously faced in the prior art. 

As to claim 14, HEINE, as modified by COLPAN, further discloses wherein the backwall includes a first surface (see annotated figure 8, surface facing prongs extension direction) and an opposed second surface (see annotated figure 8, surface opposite to the surface facing prongs extension direction), wherein the prongs extend from the first surface (see annotated figure 8) and the boss extends from the second surface (see annotated figure 8).

As to claim 15, HEINE, as modified by COLPAN, further discloses wherein the second component (1) includes a pair of sidewalls (19) extending from the first surface (see annotated figure 8), and wherein the tab contacts the sidewalls when attached to the second component in the first configuration and the second configuration(col. 4, line 59- col.5, line 16).

As to claim 16, HEINE, as modified by COLPAN, further discloses wherein the receptacle extends only partially into the boss (see annotated figure 4).

As to claim 18, HEINE, as modified by COLPAN, further discloses wherein the boss is a solid material except for the receptacle (see annotated figures 4, 8, and 10, wherein the boss is a material and the receptacle is the opening/hole provided therein). It was, further, previously provided wherein a fastener is provided within the boss with receptacle, as taught for the reasons provided within the rejection of claim 13. As such, when a fastener is provided within the boss in the second configuration, the fastener is non-accessible from any side of the boss, due to the placement of the solid material of the boss surrounding the receptacle that receives the fastener, as taught.

As to claim 20, HEINE, as modified by COLPAN, teaches wherein a fastener is provided to extend into the receptacle (see rejection of claim 13). More so, HEINE teaches wherein the tab is spaced from the backwall(figures 4-5c, 9, 11), to provide a gap existing between the tab and backwall(figures 4-5c, 9, 11). By providing the combination of the fastener into the receptacle and the gap between the tab and the backwall, the resulting combination provides the fastener extending for a length beyond the tab prior to contacting the backwall.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEINE (US6,158,500  -- published 12 December, 2000), in view of COLPAN (US 9,091,468 B2 – published 28 July, 2015) and FU (CN 105691189 A – published 22 June, 2016; see provided English  machine translation).
As to claim 17, HEINE, as modified by COLPAN, previously taught wherein a fastener is used (see rejection of claim 13), but does not provide wherein the fastener is a self-tapping fastener.
FU, however, teaches a means for fixing a condenser and radiator to one another (par. 2). FU teaches wherein the fastening of the condenser and radiator is accomplished by use of a self-tapping fastener (3; par. 6, 17, , and 21). FU teaches wherein the self-tapping fastener allows for quick assembly (par. 6), while simplifying installation, by reducing parts, cost, and time (par. 10). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HEINE, in view of COLPAN, with the teachings of FU to include the fastener is a self-tapping fastener, to achieve the benefits identified by the process and assembly taught by FU.

As to claim 19, HEINE, as modified by COLPAN, previously taught wherein a fastener is used (see rejection of claim 13), but does not provide wherein the fastener attachment in the second configuration is without a nut.
FU, however, teaches a means for fixing a condenser and radiator to one another (par. 2). FU teaches wherein the fastening of the condenser and radiator is accomplished by use of a self-tapping fastener (3; par. 6, 17, , and 21), which does not require a nut. FU teaches wherein the self-tapping fastener allows for quick assembly (par. 6), while simplifying installation, by reducing parts, cost, and time (par. 10). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HEINE, in view of COLPAN, with the teachings of FU to include the fastener is a self-tapping fastener, which does not require the use of a nut, to achieve the benefits identified by the process and assembly taught by FU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/7/2022